Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
snnntcnsaneenscse sana _— -X

 

In Re: Chapter 7
513 Central Park LLC, Case No. 819-74159-735

Debtor,

 

EX PARTE MOTION FOR AN ORDER PURSUANT TO FEDERAL
RULE OF BANKRUPTCY PROCEDURE 2004 AUTHORIZING
MARC A. PERGAMENT, CHAPTER 7 TRUSTEE OF THE ESTATE
OF 513 CENTRAL PARK LLC TO CONDUCT EXAMINATIONS
OF PRIVATE CAPITAL FUNDING CO., LLC, RONALD FRANKEL,
WINHAVEN MATTITUCK LLC, SHELDON GANZ, JONATHAN WINSTON AND
WINHAVEN ASSOCIATES Hf LLC, WINHAVEN ASSOCIATES LLC, WINHAVEN
BOERUM LLC, WINHAVEN CAPITAL PARTNERS LLC, WINHAVEN CORE
ACQUISITIONS GROUP, LLC, WINHAVEN DEVELOPMENT OF NEW YORK
INC., WINHAVEN GROUP LLC, WINHAVEN GROUP OF NEW YORK LLC,
WINHAVEN HOLDINGS LLC, WINHAVEN MANAGEMENT OF NEW YORK INC.,
WINHAVEN MANAGEMENT SERVICES CORP., WINHAVEN OF NEW YORK
CITY LLC, WINHAVEN REALTY LLC AND WINHAVEN WESTHAMPTON
BEACH PLAZA LLC AND DIRECTING THE PRODUCTION OF DOCUMENTS

Marc A. Pergament, Chapter 7 Trustee (“Trustee”) of the Estate of 513 Central Park
LLC (“Debtor”), by and through his attorneys, Weinberg, Gross & Pergament LLP, seeks, by this
ex parte motion (“Motion”), the entry of an order substantially in the form annexed hereto as
Exhibit “A” (“Order”): (a) authorizing the Trustee to issue subpoenas pursuant to Rule 2004 of the
Federal Rules of Bankruptcy Procedure for testimony from Private Capital Funding Co., LLC,
Ronald Frankel, Sheldon Ganz, Jonathan Winston, Winhaven Mattituck LLC, Winhaven
Associates IL LLC, Winhaven Associates LLC, Winhaven Boerum LLC, Winhaven Capital
Partners LLC, Winhaven Core Acquisitions Group, LLC, Winhaven Development of New York
Inc., Winhaven Group LLC, Winhaven Group of New York LLC, Winhaven Holdings LLC,

Winhaven Management of New York Inc., Winhaven Management Services Corp., Winhaven of

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

New York City LLC, Winhaven Realty LLC and Winhaven Westhampton Beach Plaza LLC and
directing Private Capital Funding Co., LLC, Ronald Frankel, Sheldon Ganz, Jonathan Winston,
Winhaven Mattituck LLC, Winhaven Associates II LLC, Winhaven Associates LLC, Winhaven
Boerum LLC, Winhaven Capital Partners LLC, Winhaven Core Acquisitions Group, LLC,
Winhaven Development of New York Inc., Winhaven Group LLC, Winhaven Group of New York
LLC, Winhaven Holdings LLC, Winhaven Management of New York Inc., Winhaven
Management Services Corp., Winhaven of New York City LLC, Winhaven Realty LLC and
Winhaven Westhampton Beach Plaza LLC to produce the documents identified in the Requests
for Documents annexed hereto as Exhibit “B;” and (b) for such other and further relief as this
Court deems just and proper.

Mare A, Pergament, duly affirms under the penalties of perjury as follows:

1, I am an attorney admitted to practice law in the United States Court of
Appeals for the Second Circuit and the United States District Court for the Eastern and Southern
Districts of New York and am a member of Weinberg, Gross & Pergament LLP, attorneys for the
Trustee.

2. I am also the Trustee of this Estate, having duly qualified as such, and by
operation of law, became the permanent Trustee of this Estate.

3. T am also fully familiar with the facts and circumstances contained herein.
This Affirmation is presented in support of the Trustee’s Motion for an Order: (a) authorizing the
Trustee to issue a subpoena pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure
for testimony from Private Capital Funding Co., LLC, Ronald Frankel, Sheldon Ganz, Jonathan
| Winston, Winhaven Mattituck LLC, Winhaven Associates II LLC, Winhaven Associates LLC,

Winhaven Boerum LLC, Winhaven Capital Partners LLC, Winhaven Core Acquisitions Group,

 

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

LLC, Winhaven Development of New York Inc., Winhaven Group LLC, Winhaven Group of New
York LLC, Winhaven Holdings LLC, Winhaven Management of New York Inc., Winhaven
Management Services Corp., Winhaven of New York City LLC, Winhaven Realty LLC and
Winhaven Westhampton Beach Plaza LLC and directing Private Capital Funding Co., LLC,
- Ronald Frankel, Sheldon Ganz, Jonathan Winston, Winhaven Mattituck LLC, Winhaven
Associates II LLC, Winhaven Associates LLC, Winhaven Boerum LLC, Winhaven Capital
Partners LLC, Winhaven Core Acquisitions Group, LLC, Winhaven Development of New York
Inc., Winhaven Group LLC, Winhaven Group of New York LLC, Winhaven Holdings LLC,
Winhaven Management of New York Inc., Winhaven Management Services Corp., Winhaven of
New York City LLC, Winhaven Realty LLC and Winhaven Westhampton Beach Plaza LLC to
produce the documents identified in the Requests for Documents annexed hereto as Exhibit “B:”
and (b) for such other an further relief as this Court deems just and proper.
Background and Relevant Facts

4, On June 7, 2019 (“Petition Date”), 513 Central Park LLC (the “Debtor’”)
filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code.

5. The Debtor testified by its member, Eve Winston, at its § 341(a) Meeting
of Creditors conducted on August 14, 2019 that the Debtor entered into several loan agreements
and the funds that were obtained were utilized for a variety of projects in which the Debtor was
not an owner and did not receive any benefit from the transfers of those funds. The loans were
granted to the Debtor by Private Capital Funding Co., LLC and Ronald Frankel.

6. Upon information and belief, Mr. Frankel’s entities entered into a joint
venture and/or partnership arrangements with Eve Winston and/or Jonathan Winston and/or their

affiliates. Ms. Winston is the sole member of the Debtor and Jonathan Winston is her husband.

 

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

Ms. Winston lacked any detail regarding those transactions, but testified that her husband and
Sheldon Ganz are fully familiar with the Debtor’s financials and the transactions.

7. The transfers of the loan funds must be examined to determine if there were
fraudulent conveyances of those funds and whether there is a basis to challenge Mr. Frankel’s
claim and the mortgages granted to him.

8. In addition, the Trustee needs to examine allegations that the modification
agreements between the Debtor and the lenders may have been executed without consideration for
the benefit of the Debtor and/or that equitable subordination of the mortgages may.be appropriate,

9. Ms. Winston testified that the books and records and documents related to
all of the transactions involving the Debtor were turned over to Mr. Sheldon Ganz, who is
presently, upon information and belief, a partner or employee of entities in which Mr. Frankel is
an owner or controlling party. Those entities include Mattituck LLC and Winhaven LLC,

10.‘ Therefore, on behalf of the Trustee, I am requesting that this Court authorize
the Trustee to issue subpoenas to Private Capital Funding Co., LLC, Ronald Frankel, Sheldon
Ganz, Jonathan Winston, Winhaven Mattituck LLC, Winhaven Associates I] LLC, Winhaven
Associates LLC, Winhaven Boerum LLC, Winhaven Capital Partners LLC, Winhaven Core
Acquisitions Group, LLC, Winhaven Development of New York Inc., Winhayen Group LLC,
Winhaven Group of New York LLC, Winhaven Holdings LLC, Winhaven Management of New
York Inc., Winhaven Management Services Corp., Winhaven of New York City LLC, Winhaven
Realty LLC and Winhaven Westhampton Beach Plaza LLC pursuant to Rule 2004 of the Federal

Rules of Bankruptcy Procedure.

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

Il. There is an urgent need for Rule 2004 examinations to be conducted as soon
as possible so as to assist the Trustee in determining, among other things, whether adversary

proceedings should be filed to pursue assets for the benefit of creditors and all parties in interest.

Legal Authorit

12. Rule 2004 of the Federal Rules of Bankruptcy Procedure provides, in the
pertinent part, as follows:

(a) Examination on Motion. On motion of any party in
interest, the court may order the examination of any
entity.

(b) Scope of Examination, The examination of an entity
under this rule or of the debtor under § 343 of the Code
may relate only to the acts, conduct, or property or to
the liabilities and financial condition of the debtor, or to
any matter which may affect the administration of the
debtor’s estate...

(c) Compelling attendance and production of documentary
evidence. The attendance of an entity for examination
and for the production of documents, whether the
examination is to be conducted within or without the
district in which the case is pending, may be compelled
as provided in Rule 9016 for the attendance of a witness
at a hearing or trial. As an officer of the court, an
attorney may issue and sign a subpoena on behalf of the
court for the district in which the examination is to be
held if the attorney is admitted to practice in that court
or in the court in which the case is pending.

13. Anapplication for a Bankruptcy Rule 2004 examination may be considered
ex parte or after notice. Jn re Hickman, 151 B.R. 125, 128 (Bankr.N.D.Ohio 1993); see also In re
Symington, 209 B.R. 678, 689 (Bankr.D.Md. 1997) (“Rule 2004 motions are generally granted ex
parte, as was the case here, without the advance notice required to be given in a contested matter.”).
Rule 9077-1(b) of the Local Rules for the Bankruptcy Court in the Eastern District of New York
requires that requests for ex parte orders are based on an affidavit or an affirmation showing cause

for ex parte relief.

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

14. It is well established that the scope of an examination under Bankruptcy
Rule 2004 is unfettered and broad. in re Bakalis, 199 B.R. 443, 447 (Bankr.E.D.N.Y, 1996; In re
Vantage Petroleum Corp., 34 B.R. 650, 651 (Bankr.E.D.N.Y. 1983). Indeed, the examination can
“legitimately be in the nature of a “Lasting expedition.” Jn re M4 Enters., Inc., 190 B.R. 471, 474
(Bankr.N.D.Ga. 1995); In re Frigitemp Corp., 15 B.R. 263, 264 n.3 (Bankr.S.D.N.Y. 1981) (noting
that predecessor to Rule 2004 examinations have been likened to “Lasting expeditions”).
Examinations under Bankruptcy Rule 2004(a) and (c) in a chapter 7 case may properly include
within their scope, among other things, any matter which may relate to the property and assets of
the estate, the financial condition of the debtor, any matter which may affect the administration of
a debtor’s estate, and any matter relevant to the case.

15. Here, the information sought by the ‘Trustee in connection with this Motion
is consistent with Bankruptcy Rule 2004 and the interpretive case law.

16. “The purpose of a Rule 2004 examination is “to show the condition of the
estate and to enable the Court to discovery its extent and whereabouts, and to come into possession
of it, that the rights of the creditor may be preserved.” Ja re Coffee Cupboard, Inc., 128 B.R. 509,
514 (Bankr.E.D.N.Y. 1991) (citing Cameron v, United States, 231 U.S. 710, 717 (1914)).

17, “Because the purpose of the Rule 2004 investigation is to aid in the
discovery of assets, any third party who can be shown to have a relationship with the debtor can
be made subject to a Rule 2004 investigation.” Jn re Jonosphere Clubs, Inc., 156 B.R. 414, 432
(S.D.N.Y. 1993), aff'd, 17 f£.3d 600 (2d Cir, 1994): see also In re Ecam Publications, Inc., 131
B.R. 556, 559 (Bankr.S.D.N.Y, 1991) (third parties may be subject to examination if they have

knowledge of the debtors’ affairs).

 
Case 8-19-74159-ast Doc37 _ Filed 09/24/19 Entered 09/24/19 09:48:12

18. The Trustee is seeking to discover information and documents related to
potential claims of the estate and respectfully submits that such information and documents fall
within the broad scope of Rule 2004.

19. Accordingly, the Trustee’s request presents a “matter which may affect the
administration of the debtor’s estate” under Bankruptcy Rule 2004(b).

20. No prior application for the relief sought herein has been made to this or
any other Court.

WHEREFORE, for the foregoing reasons, it is respectfully requested that this
Honorable Court grant the Trustee’s Motion and such other and further relief as this Court deems
just and proper.

Dated: Garden City, New York
September 19, 2019

 

 

Marc A. Pergament
